              Case 1:18-cr-00308-TSE Document 48 Filed 12/19/18 Page 1 of 1 PageID# 302


AO 442 (Rev. IHliSkAfte
                                                                                                                    £1LJ

                                         United States District Court
                                                                   for the
                                                                                                        fl;    Jd: n-d. :gi!b
                                                         Eastern District of Virginia
                                                                                                                            OD
                                                                                                                                  .m—
                                                                                                              :X\
                                                                                                                            C-.   CD


                      United States of America                                                                                    —iP 1
                                                                                                                            ro      CD
                                 V.                                                                                         CD
                                                                             Case No. ^ ^8-M J-289                                C.0 -:
                                                                                                                            -T3   —.r^'i
                          MARKARA MAN

                                                                              UNDER SEAL                      ^ tS                CO

                                                                                                               o       —i   cn


                             Defendant


                                                        ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        MARKARA MAN                                                                                          >
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment          □ Information       □ Superseding Information             ^ Complaint
□ Probation Violation Petition                □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:


  Intimidating, Interfering with, or Retaliating Against a Federal Official by Threatening to Murder a Family Member, in
  violation of 18 U.S.C. § 115(a)(1 )(A).




                                                                        John F. Anderson
Date:
                                                                        United States Magistrate JudQe
                                                                                         Issuing officer's signature

City and state:          Alexandria. Virginia                             The Honorable John F. Anderson. U.S. Magistrate Judge
                                                                                              Printed name and title



                                                         /    y    Return

          This warrani                ived on (date)                    , and the person was^wested on (date)          7 ft (5
at (city and state)


Date: ^^IU /iT                                                                                   mgpfftcer^ signature



                                                                                              Frirnedmame and title
